RENDERED: JULY 29, 2022; 10:00 A.M.
                   NOT TO BE PUBLISHED

          MODIFIED: NOVEMBER 10, 2022; 10:00 A.M.

           Commonwealth of Kentucky
                   Court of Appeals

                     NO. 2021-CA-0117-MR

SPA RENTALS, LLC; KATHLEEN A.
IVERSEN; AND WALTER P.
IVERSEN                                             APPELLANTS


            APPEAL FROM PULASKI CIRCUIT COURT
v.        HONORABLE TERESA KAY WHITAKER, JUDGE
                   ACTION NO. 19-CI-00379


SOMERSET-PULASKI COUNTY
AIRPORT BOARD                                         APPELLEE

AND


                     NO. 2021-CA-0152-MR

SOMERSET-PULASKI COUNTY
AIRPORT BOARD                                 CROSS-APPELLANT


         CROSS-APPEAL FROM PULASKI CIRCUIT COURT
v.        HONORABLE TERESA KAY WHITAKER, JUDGE
                   ACTION NO. 19-CI-00379
SPA RENTALS, LLC; KATHLEEN A.
IVERSEN; AND WALTER P.
IVERSEN                                                       CROSS-APPELLEES



                                     OPINION
                                    AFFIRMING

                                   ** ** ** ** **

BEFORE: CALDWELL, MCNEILL, AND TAYLOR, JUDGES.

CALDWELL, JUDGE: SPA Rentals, LLC (hereinafter “SPA”) and Kathleen and

Walter Iversen (hereinafter “Iversen”) appeal from the Pulaski Circuit Court order

granting summary judgment in favor of the Somersert-Pulaski County Airport

Board (hereinafter the “Board”), and a later order granting attorney’s fees to the

Board. The Board cross-appeals. Having reviewed the proceedings below, the

briefs of the parties and the applicable law, we affirm.

                   RELEVANT FACTS AND PROCEDURE

             The Board operates the Lake Cumberland Regional Airport located in

Somerset, Kentucky. SPA is a foreign limited liability company organized in Ohio

and is now engaged in the business of rehabilitating and selling aircraft, but

performed maintenance services for customers of the airport at the time the

contractual arrangement commenced between it and the Board. Walter Iversen is

the sole member of SPA.



                                         -2-
              In 2009, the Board and SPA executed two year-long lease agreements

wherein each of which SPA leased two hangars.1 The parties also executed a

LFBO.2 The leases were renewable on a yearly basis unless one of the parties

tendered written notice of the intention not to renew. The leases provided for the

Board to collect any expenses related to the collection of any monies due under the

leases, including reasonable attorney’s fees, but did not provide for any

prejudgment interest. The operator agreement stated that renewal of the contract

would not be “arbitrarily denied” if all of the “required qualifications” were met.

              The leases renewed on a yearly basis until 2012, when the Board sent

SPA a letter announcing its intention not to renew the leases or the operator

agreement at their expiration at the end of the year. The Board had determined that

the airport needed to lease the hangars to an entity which would provide

maintenance services to patrons of the airport. Since the first agreements had been

entered, SPA had ceased providing such services and had transitioned to




1
  The rental amount for Hangar B-3 was $400 per month and for Hangar B-4 was $600. The
limited fixed-base operator (“LFBO”) fee was an additional $100 a month, so the total that SPA
owed the Board each month was $1,100.

2
  “A fixed-base operator fuels, services, and hangars airplanes in much the same way that a
service station provides similar services for automobiles. American Eagle Ins. Co. v. Thompson,
85 F.3d 327, 328 (8th Cir. 1996); City of Pompano Beach v. F.A.A., 774 F.2d 1529, 1533 n.5
(11th Cir. 1985).” Abou-Sakher v. Humphreys Cty., 955 S.W.2d 65, 67 n.1 (Tenn. Ct. App.
1997).



                                              -3-
purchasing and refurbishing airplanes for sale in the hangars it had leased.3 The

Board also sent some lease modifications, should SPA want to execute new lease

contracts with the new terms. The parties could not come to an accord on the

modifications, and on January 1, 2013, SPA became a holdover tenant at the

expiration of the last lease term.

              In March of 2013, SPA filed a formal complaint with the Federal

Aviation Administration (“FAA”) alleging the Board had discriminated against

SPA by offering the operator agreement and the hangars to another entity. During

the pendency of the litigation, SPA unilaterally reduced the amount of monthly

rent it paid after the expiration of the leases and agreement to a total of only $500 a

month – less than half what it had paid under the lease and the operator agreement.

The Board did not acknowledge the validity of the lesser amount but did accept the

monthly tender.



3
              At the end of 2011, the Board notified SPA of its intent to let
              SPA’s lease and LFBO agreements expire. The Board also
              determined that there was an unmet need for maintenance services
              at the Airport, so it solicited bids from third-party maintenance
              service providers. SPA did not bid, but two bidders emerged.
              These bidders demanded certain incentives should the Board
              decide to engage their services. The Board picked Somerset,
              executing a lease and an LFBO agreement with it on March 24,
              2012. Under those agreements, the Board agreed to pay up to
              $8,000 of the cost of Somerset’s public liability insurance, forgo
              receiving rent payments, and charge only a $1 LFBO fee.

SPA Rental, LLC v. Somerset-Pulaski Cty. Airport Bd., 884 F.3d 600, 602 (6th Cir. 2018).


                                             -4-
              The FAA ruled in favor of the Board and the Sixth Circuit affirmed

that ruling in March of 2018. Id. At the conclusion of the litigation begun by

SPA, and after a stay imposed by a court handling the Iversens’ bankruptcy

petition was lifted, the Board sent SPA a letter requesting they vacate the hangars

within sixty (60) days and pay all past due rent. SPA did not vacate or remit any

funds to the Board, so the Board met and authorized the Airport Manager to seek

recovery of possession of the hangars. A forcible detainer action was filed in

Pulaski District Court, naming both SPA and Mr. Iversen4 in June of 2018.

              When no decision was ever entered by the district court, another

forcible detainer action was filed by the Board in January of 2019. The parties

negotiated an agreed judgment wherein SPA would vacate the hangars by February

25, 2019. SPA did vacate the hangars on or before February 25, 2019.

              The Board met again and determined to begin legal proceedings to

recover past due rents and costs, including attorney’s fees. The underlying matter

was filed.

              In February of 2020, the Pulaski Circuit Court granted summary

judgment in favor of the Board and awarded $50,695.65, representing past due rent

in the amount of $40,400 and 8% interest in the amount of $10,295.65, to be set off



4
  All rental payments, whether under the lease or during the holdover term, had always been paid
from Mr. and Mrs. Iversen’s personal checking account.

                                              -5-
by $1,318.26 that SPA had paid in maintenance costs during the holdover term

where such maintenance should have been provided by the Board. Additionally,

the court found that the corporate veil should be pierced, and Mr. Iversen found

personally liable on the judgment, but specifically found Mrs. Iversen should not

be liable.5 Finally, the court granted the Board “reasonable attorney’s fees” to be

determined separately.

               In December of 2020, another order was entered by the Pulaski

Circuit Court addressing attorney’s fees in favor of the Board in the amount of

$26,200. This order incorporated the prior order and was made final and

appealable. SPA and Iversen filed this appeal and the Board cross-appealed on the

question of whether the trial court erred in not granting it attorney’s fees

appurtenant to the forcible detainer action because no bill of costs was timely filed

during the forcible detainer litigation.6 Having reviewed the record below, the

briefs of the parties, and the applicable law, we affirm both orders.




5
  Neither party appeals the court’s determination that Mrs. Iversen is not liable because she is not
a member of the LLC.
6
 Kentucky Rules of Civil Procedure (hereinafter “CR”) 54.04. See Brett v. Media Gen.
Operations, Inc., 326 S.W.3d 452, 460 (Ky. App. 2010).




                                                -6-
                                STANDARD OF REVIEW

                When reviewing whether a trial court has properly considered a

motion for summary judgment, the appellate court reviews the record de novo to

ensure it supports the trial court’s conclusion that there is “no genuine issue as to

any material fact and that the moving party is entitled to a judgment as a matter of

law.” CR 56.03.7 “Because summary judgment does not require findings of fact

but only an examination of the record to determine whether material issues of fact

exist, we generally review the grant of summary judgment without deference to

either the trial court’s assessment of the record or its legal conclusions.” Hammons

v. Hammons, 327 S.W.3d 444, 448 (Ky. 2010) (citing Malone v. Kentucky Farm

Bureau Mut. Ins. Co., 287 S.W.3d 656, 658 (Ky. 2009)).

                Whether and in what amount to grant attorney’s fees to a litigant is a

matter up to the discretion of the trial court and will be reviewed on appeal for an

abuse of that discretion. Banker v. Univ. of Louisville Athletic Ass’n, Inc., 466

S.W.3d 456, 465 (Ky. 2015).

                                        ANALYSIS

                At the outset, we first address SPA and Iversen’s contention that the

Board had no authority to file the suit seeking damages for breach of the lease

agreements. SPA and Iversen simply allege that the Board was not properly


7
    Kentucky Rule of Civil Procedure.

                                            -7-
constituted so as to have the authority to vote to allow the manager to bring the

suit, but wholly fail to provide any argument as to how the Board was infirm.

              Rather, all citations to the record provided support the trial court’s

conclusion that the Board had a proper quorum when it voted in 2018 to authorize

the manager to bring suit to recover possession of the hangars and any rents due

from MSI, the name under which SPA was conducting business. Further, as cited

by the trial court, in 2019 the Board authorized the manager to seek possession and

monies due from the Iversens specifically.8 Again, SPA and Iversen point to no

particular infirmity which would call into question the legitimacy of the Board’s

actions. The trial court’s determination that there was no issue of material fact to

question that a properly constituted Board granted the management of the airport

the authority to seek possession of the hangars and past due and owing rents is,

therefore, affirmed.

              SPA and Iversen do not contest that rent was owed to the Board for

the hangars, they question only the amount of the rent the trial court assessed for

the monthly rentals during the holdover term. Upon the expiration of the written

lease and the onset of the litigation, SPA and Iversen unilaterally began paying an




8
 The monthly payments for rent and the operator’s license had always been remitted from an
account not in the name of the LLC, but a personal checking account in the name of Mr. and
Mrs. Iversen. Such represents Mrs. Iversen’s sole connection and reason for her inclusion as a
defendant in the suit below.

                                              -8-
amount less than half the rentals due under the lease. SPA and Iversen argue that

the amount they paid was a proper amount, but give no explanation for why they

had executed a lease for years prior which required them to pay twice that “proper

amount.” It is inconceivable that SPA and Iversen negotiated a lease for an

improper amount when, based on that assertion, they apparently readily

determined, after the expiry of the lease, a “proper amount.”

              The custom of the parties, as evidenced by the lease, is a reasonable

calculus of the proper amount of the monthly rent for the hangars. Further, the act

of the Board in accepting the reduced monthly payments during the holdover term

did not act to establish a new proper amount of rent, as SPA and Iversen suggest.

The amount of past rent awarded by the trial court is affirmed. See Cass v. Home

Tobacco Warehouse Co., 311 Ky. 95, 98-99, 223 S.W.2d 569, 571 (1949) (“Where

the lease is thus renewed by holding over under this statute, it is presumed that the

terms of the original lease are carried over into the extension provided by the

statute.”).

              Mr. Iversen challenges the trial court’s determination that SPA

operated only as his alter ego, leading the court to determine that the corporate veil

should be pierced and Iversen held personally liable for the amount of the




                                         -9-
judgment.9 Generally, the members of a limited-liability company (“LLC”) or

those in leadership positions of a corporation are not liable for the amounts owed

by the entity with which they are involved. However, equity sometimes requires

that a court find that the entity is but a hollow shell intended only to shield its

principles from personal liability and not a separate entity.

              Piercing the corporate veil makes the corporation’s debt
              “enforceable against those who have exercised dominion
              over the corporation to the point that it has no real
              separate existence.”

Tavadia v. Mitchell, 564 S.W.3d 322, 328 (Ky. App. 2018) (citing Inter-Tel Techs.,

Inc. v. Linn Station Properties, LLC, infra).

              In Kentucky, there are three disparate avenues to piercing the veil.

              Kentucky jurisprudence recognizes three basic “theories”
              to “pierce the corporate veil” and hold the shareholders
              of a corporation responsible for corporate liabilities. As
              described in White v. Winchester Land Development
              Corp., 584 S.W.2d 56, 61 (Ky. App. 1979), the theories
              are “labeled (1) the instrumentality theory; (2) the alter
              ego theory; and (3) the equity formulation.”

Daniels v. CDB Bell, LLC, 300 S.W.3d 204, 211-12 (Ky. App. 2009). The

doctrine is also applicable to LLCs. Turner v. Andrew, 413 S.W.3d 272, 277 (Ky.

2013).




9
  The trial court determined Mrs. Iversen had no connection to SPA and was dismissed by the
trial court. This determination goes unchallenged on appeal.

                                            -10-
             The trial court held that SPA acted as Mr. Iversen’s “alter ego.” The

test to determine if one is operating an entity simply as an alter ego was articulated

in Inter-Tel Technologies, Inc. v. Linn Station Properties, LLC:

             This formulation involves two elements: “(1) that the
             corporation is not only influenced by the owners, but also
             that there is such unity of ownership and interest that
             their separateness has ceased; and (2) that the facts are
             such that an adherence to normal attributes, viz,
             treatment as a separate entity, of separate corporate
             existence would sanction a fraud or promote injustice.”

360 S.W.3d 152, 161 (Ky. 2012) (citing White, 584 S.W.2d at 61-62, overruled on

other grounds by Inter-Tel, 360 S.W.3d at 165).

             In so finding, the court applied the factors as listed in Bear Inc. v.

Smith, 303 S.W.3d 137, 148 (Ky. App. 2010). No one factor is dispositive, and not

all factors must be present for a finding that the entity is acting as the alter ego of

the individual. The enumerated factors should simply be utilized as guideposts for

a court in analyzing the facts presented.

             Courts have identified several factors bearing on this first
             relationship such as (1) whether the corporation is
             inadequately capitalized, (2) whether the owners observe
             corporate formalities, (3) whether the corporation issues
             stock or pays dividends, (4) whether it operates without a
             profit, (5) whether there is a commingling of corporate
             and personal assets, (6) whether the owners use corporate
             assets as their own, or in general deal with the
             corporation at arms[’] length, (7) whether there are non-
             functioning officers or directors, (8) whether the
             corporation is insolvent at the time of the transaction, (9)
             whether corporate records have been maintained, and

                                            -11-
             (10) whether others pay or guarantee debts of the
             corporation. No single factor is dispositive.

Id. (citation omitted).

             Of these factors, courts have been encouraged to give the most

emphasis to inadequate capitalization, a failure to observe formalities, and

disregard of any distinction between the parent and the subsidiary, as well as a

paramount control by the parent over the decisions of the subsidiary and its day-to-

day operations. See Inter-Tel, 360 S.W.3d at 164.

             The trial court noted that SPA apparently held no assets as all rental

payments were consistently made to the Board on checks drawn from a personal

checking account of the Iversens. Noting that the most proper time to adjudge

whether an entity is adequately capitalized is at its formation, the court noted that

there was no suggestion made by SPA that it was ever adequately capitalized and

the fact of the consistent payments from the personal account provided more than

adequate support for the conclusion that SPA was not properly capitalized to

operate as an entity separate from Iversen. See id. at 167; 1 WILLIAM M.

FLETCHER, CYCLOPEDIA OF LAW OF PRIVATE CORPORATIONS § 31 (2021).

             The trial court held that SPA appeared to be insolvent and completely

without assets. SPA argued that it was adequately financed through loans from

Iversen, but as the court noted, such only actually buttresses the conclusion that

Iversen operated SPA as his alter ego. No company records were provided to

                                         -12-
establish any formality of operations – no minutes from meetings, or any other

documentation. Lastly, Iversen admitted to paying all liabilities of SPA. Iversen

was the operator of the business, and it is not alleged by Iversen that the concern

had any other employee besides him, so he, of course, dictated day-to-day

operations of the enterprise.

             We do not disagree with the trial court’s analysis and determination.

Mr. Iversen operated SPA not at arm’s length, but as if there was no separation

between him and the entity. We hold that filing one form with the Secretary of

State’s office on a yearly basis is simply not sufficient, alone, to support a finding

that one has separated himself from an entity of which he is the sole member such

as to shield one from personal liability. As the court below noted, allowing Iversen

to house his personal aircraft in the hangar leased by SPA and then avoid any

payment of rent due would lead to unjust enrichment, another requirement before

the veil shall be pierced.

             Iversen argues consistently that there is nothing to support the

determinations of the trial court as to the Bear factors. But one cannot simply rely

upon the summary proceeding of a motion for judgment, and then argue that no

evidence exists to support the Movant’s position. Rather, the non-moving party

must proffer something. “[A] party opposing a . . . summary judgment motion

cannot defeat it without presenting at least some affirmative evidence showing that


                                         -13-
there is a genuine issue of material fact for trial.” Steelvest, Inc. v. Scansteel Serv.

Ctr., Inc., 807 S.W.2d 476, 482 (Ky. 1991).

             Further, Iversen argues that there was no suggestion that SPA

intended to defraud the Board at any time. This argument suggests that such is

necessary before a finding can be made that Iversen was simply employing SPA as

his alter ego. However, the law contains no such requirement. The Board does not

argue, and does not have to argue, that Iversen intended to defraud the Board when

the rental contracts were executed or when monthly rents were paid. There is

simply no requirement that the intent to defraud be present. Rather, there must be

a finding of fraud or injustice. It is the latter which the trial court found exists

here; the court found that it would be unjust to allow Iversen to escape liability for

the rentals due under the lease. This is particularly true when his own personal

aircraft was lodged in the hangar for which rent is still due and owing, especially

considering all rents had been paid from his personal account for the entirety.

             The court noted that SPA had followed the particular requirements of

the statutes in filing annual reports, but noted the very minimal nature of the

requirements to remain in good standing as an LLC. Next, the court noted the

absence of any suggestion that any proceeds had ever been distributed to the sole

member, Iversen, remarking it would be difficult for an entity without a bank




                                          -14-
account to pay out any distributions. Plus, the court noted, the entity had only ever

reported a loss on tax returns and never any income or profit.

             There was a clear commingling of assets, the court noted, as Iversen

paid the debts of SPA from a personal bank account. The court noted it was not

possible for Iversen to use the assets of the entity as his own as the entity had no

assets. We would add that it is not consistent with acting at arm’s length when a

member of an LLC pays debts of the LLC from his personal account without even

a nod to transferring funds to an account in the name of the entity. Whether such

would be sufficient to establish an LLC as a distinct entity is not relevant here, but

failing to even engage in such clearly indicates that Iversen did not keep a clear

separation between himself as an individual and SPA as a separate entity. Further,

if the veil were not pierced in such circumstances, it would allow one to pick and

choose which obligations to satisfy without consequence; if the member could not

be held personally responsible for the entity’s debts, then any debt the member

chose not to pay would be unrecoverable. Such is unjust.

             Turning to the amount of the award in favor of the Board, Iversen

complains that the amount the award was reduced was insufficient as the amount

was only for materials Iversen purchased to make repairs to the hangars during the

holdover term and there was no amount included to compensate him for the labor

he expended in making the repairs. In so arguing, Iversen acknowledges that he


                                         -15-
did not adduce any proof of a proper amount of recompense to the trial court. No

evidence of any such costs was ever provided by Iversen nor was any specific

claim for labor costs made in either the answer and counterclaim, the motion to

dismiss, or the response to the motion for summary judgment. The amount the

trial court recompensed Iversen for the repairs by reducing the award to the Board

is affirmed.

                Finally, as to the first order, Iversen complains of the grant of

prejudgment interest to the Board. The rate of prejudgment interest can be a term

negotiated between parties to a contract in the event litigation occurs, but such was

not done in this case as there is no provision for prejudgment interest in the leases.

When the parties do not stipulate by contract, the statutory rate of 8% can be

applied by the court. KRS10 360.010(1). Iversen could have negotiated a lesser

interest rate when negotiating the leases; however, he failed to do so.11 The




10
     Kentucky Revised Statutes.

11
                (2) Any party or parties to a contract or obligation described in
                subsection (1) of this section, and any party or parties who may
                assume or guarantee the contract or obligation, shall be bound,
                subject to KRS 371.190, for the rate of interest as is expressed in
                the contract, obligation, assumption, or guaranty, and no law of
                this state prescribing or limiting interest rates shall apply to the
                agreement or to any charges which pertain thereto or in connection
                therewith.

KRS 360.010.



                                               -16-
provision of a statutory rate of interest by a trial court cannot be an abuse of

discretion.12 The first order of the Pulaski Circuit Court is affirmed.

                 The second order of the trial court granted attorney’s fees to the Board

but granted an amount less than the Board sought. In its order, the court subtracted

any amount of attorney’s fees representing hours billed for the two forcible

detainer actions but granted fees for the hours billed towards the underlying

collection litigation. Iversen argues that the trial court’s order as to the attorney’s

fees it did allow are improper, as the negotiated leases which provided for

attorney’s fees had expired. The Board appeals the denial of attorney’s fees for the

forcible detainer actions. We affirm the trial court on both awards.

                 The Board argues that Iversen waived the opportunity to complain

about the award of any attorney’s fees when he did not contest the Board’s

argument that it was entitled to attorney’s fees in the Board’s motion for summary

judgment, wholly failing to address the issue in the response filed. Further, the

Board notes that Iversen did not raise the issue of the grant of attorney’s fees when

he filed a motion to amend, alter, or vacate following the entry of the first




12
     “The trial court may award prejudgment interest at any rate up to 8%, or it may choose to
award no prejudgment interest at all, but it may not exceed the legal rate of 8%. Thus, in
awarding prejudgment interest at the rate of 12% per annum, the trial court has abused it[s]
discretion.” Fields v. Fields, 58 S.W.3d 464, 467 (Ky. 2001).




                                                -17-
judgment, which granted attorney’s fees in an amount to be determined at a later

time.

               We agree that Iversen waived any argument with the determination

that attorney’s fees would be awarded when he did not raise the issue until after the

entry of the second order establishing the amount.13 Thus, we will only consider

whether the amount of attorney’s fees awarded was proper. See Fischer v. Fischer,

348 S.W.3d 582, 588-89 (Ky. 2011), abrogated by Nami Res. Co., L.L.C. v. Asher

Land & Min., Ltd., 554 S.W.3d 323 (Ky. 2018) (“If the specific ground

complained of on appeal is not given at the trial court, then the movant has failed

to preserve his thinking should the trial court rule against him, and there will be no

record to establish that the court did not rely on other grounds that might suffice.”).

               In the second order, the court determined the requested amount of

$99,322.14 in attorney’s fees was not reasonable and was excessive, especially

considering that counsel obtained a judgment in the amount of only $50,695.65 for

the client. The court calculated a reasonable amount of attorney’s fees to be

$26,200. In reaching that figure, the court calculated a reasonable hourly rate for

the area to be $200 per hour and, after reviewing invoices from the Board’s

counsel, the court determined one hundred and thirty-one (131) hours of time was


13
  In any event, the provisions of the expired lease, including for the payment of attorney’s fees,
remained in force during the holdover tenancy. See Cass v. Home Tobacco Warehouse Co.,
supra.

                                               -18-
an appropriate amount of time to have spent on the collection case, subtracting any

fees for either of the two forcible detainer actions. Further, the court’s order found

Iversen to be personally liable for the amount of attorney’s fees as the prior order

had found him to be the alter ego of SPA.

             The court determined the Board was not entitled to attorney’s fees for

the first forcible detainer because it had been procedurally infirm, one of the

reasons it was never reduced to judgment. The court held that the Board was not

entitled to attorney’s fees for the second forcible detainer action because the Board

did not request attorney’s fees or file a bill of costs within ten (10) days of the

entry of the judgment granting the Board possession of the hangars.

             “Reasonableness of an attorney fee must encompass the time

involved, the task assigned, and the degree of difficulty of the work under the

circumstances. Reasonableness of attorney’s fee is for the trial court to determine,

subject only to the abuse of discretion.” Dingus v. FADA Serv. Co., 856 S.W.2d

45, 50 (Ky. App. 1993).

             We do not find any of these determinations to be an abuse of

discretion. We affirm the second order of the Pulaski Circuit Court, awarding

attorney’s fees to the Board in the amount of $26,200 and finding Mr. Iversen to be

personally liable for the award.




                                          -19-
                                 CONCLUSION

             We affirm the orders of the Pulaski Circuit Court. The trial court

properly entered summary judgment in favor of the Board. We find support for the

amount of damages awarded and affirm the grant of prejudgment interest in the

statutory amount. Further, the finding that Mr. Iversen be personally liable is

affirmed as he was operating the LLC as a mere alter ego. Finally, we affirm the

amount of the attorney’s fees awarded and owed by Iversen personally, finding that

they were not an abuse of discretion.



             ALL CONCUR.

BRIEFS FOR                                BRIEF FOR APPELLEE/CROSS-
APPELLANTS/CROSS-                         APPELLANT:
APPELLEES:
                                          T. Morgan Ward, Jr.
Winter R. Huff                            Bethany A. Breetz
Somerset, Kentucky                        Louisville, Kentucky

                                          Cassandra L. Welch
                                          Covington, Kentucky




                                        -20-